Citation Nr: 0325154	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  01-06 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
The veteran subsequently perfected this appeal.

A hearing before the undersigned sitting at the RO was held 
in February 2002.  A transcript of that hearing has been 
associated with the claims folder.

In August 2002, the Board undertook additional development of 
the veteran's claim pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).


FINDING OF FACT

Resolving all reasonable doubt in the veteran's favor, his 
current bilateral hearing loss is related to noise exposure 
during active military service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred/aggravated as a result of 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2003).






REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As indicated, the Board undertook additional development of 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.  A VA medical examination was 
obtained in December 2002.  
 
Since undertaking the additional development, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2) (which allowed 
the Board to undertake the action necessary for a proper 
appellate decision) because, in conjunction with the amended 
rule codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have the new evidence initially considered by the 
RO.  No such waiver is of record in this case.  The result is 
that the RO must review the evidence developed by the Board 
and adjudicate the claim considering the newly obtained 
evidence, as well as evidence previously of record.  
 
Notwithstanding, in light of the Board's favorable decision 
to grant service connection for bilateral hearing loss, the 
Board finds that the veteran is not prejudiced by any failure 
of the duty to notify or to assist, or by the Board's 
consideration of the newly obtained evidence.  Accordingly, 
the Board finds that under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The veteran contends that he is entitled to service 
connection for a hearing loss disability, which he attributes 
to his military service.  The veteran reported that he was 
stationed on the USS Albany CG-10, which was equipped with 
the Talos, Tarter and Asroc missile systems and 5-inch gun 
emplacements.  They went to the Atlantic Fleet weapons range 
in the Caribbean and his duty station at the missile range 
was secondary bridge.  After extended missile firing he would 
experience decreased hearing and intense ringing in his ears.  
The corpsman told him this was normal and that it would go 
away after a short period.  

The veteran then went to the USS Guadalcanal LPH 7 in 
Norfolk.  The ship was a helicopter landing ship and he 
worked on the bridge and was subjected to the noise from the 
helicopters taking off and landing.  Thereafter, he went to 
the USS Stone County LST 1141 in San Diego on a 5 day standby 
to go to Vietnam.  In Vietnam they were used as the mother 
ship anchored in the Mekong Delta for the river patrol boats.  
He went out with these boats and was exposed to noise from 
machine guns, rocket launchers, and small arms fire.  When he 
left Vietnam he was sent to Seattle for discharge.  The 
veteran reported that he had some hearing problems and asked 
for a hearing test, but they told him he would have to stay 
in service for at least another month.  His wife was 
expecting a baby so he just wanted to get out and go home.  
Since service, he has worked in various sales positions.  He 
has never had a post-service job or hobby where he was 
exposed to loud sounds.

The veteran underwent audiometric evaluation on examination 
for enlistment in June 1964.  For service department records 
prior to November 1967, the Board assumes the use of ASA 
units and must convert the recorded values to ISO units to 
facilitate data comparison.  The figures in parentheses are 
based on ISO standards.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
30 (40)
10 (20)
X
-5 (0)
LEFT
15 (30)
15 (25)
15 (25)
X
0 (5)

On examination for separation in August 1968, the veteran's 
ears and drums were 
determined to be normal on clinical evaluation.  Audiometric 
testing was not done.  

The veteran underwent a private audiometric examination in 
July 1998.  He reported longstanding hearing loss with 
difficulty understanding speech in all listening situations.  
He reported a significant history of noise exposure while in 
the military.  Audiometric testing revealed a moderate 
sensorineural hearing loss in both ears.  Impression was a 
"significantly handicapping degree of hearing loss."  

VA outpatient records indicate that the veteran was evaluated 
in January 2000.  He reported a progressive decrease in 
hearing over several years and a positive history of noise 
exposure while in the military.  Pure tone thresholds, in 
decibels, were reported as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
40
45
45
LEFT
55
60
50
45
60

The veteran underwent a VA audiometric examination in July 
2000.  He reported gradual hearing loss in both ears 
beginning in 1968 while in Vietnam.  Military noise exposure 
included 7 1/2 months on a river cruiser with artillery fire 
and 1 1/2 years on the deck of a missile launching ship.  Pure 
tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
45
40
45
LEFT
50
60
50
45
40

Speech discrimination was 76 percent in the right ear and 70 
percent in the left ear.  Diagnosis was moderate 
sensorineural hearing loss in both ears.

A June 2000 private medical statement from Dr. Vernick, 
Chief, Division of Otolaryngology/Head & Neck Surgery, 
indicates that he has evaluated the veteran for bilateral 
sensorineural hearing loss.  The veteran reported a history 
of loud noise exposure while in the military and that since 
that time he has had problems with communication skills.  Dr. 
Vernick stated that he believes that the veteran's "hearing 
loss is a direct result of the noise exposure which he 
sustained in that environment."  

The veteran underwent another VA audiological examination in 
December 2002.  The claims folder was reviewed and discussed 
by the examiner.  The entrance examination revealed hearing 
within normal limits with the exception of a very mild loss 
at 1000 Hertz in the right ear.  There was no other mention 
of hearing testing during the veteran's military service.  

The veteran reported that his hearing problems began in the 
service.  He was in the Navy for 4 years and served on a 
guided missile cruise/warship, a helicopter landing ship and 
on a river patrol boat.  After a missile launch he would 
experience a decrease in hearing and he would have difficulty 
hearing commands via radio contacts.  Occupational and 
recreational lifestyle since service did not involve high 
noise levels.  Pure tone thresholds, in decibels, were 
reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
45
50
50
LEFT
45
60
50
50
55

Speech discrimination was 68 percent in the right ear and 58 
percent in the left ear.  Diagnosis in the right ear was 
"flat, moderate, sensorineural hearing loss" and in the 
left ear was "essentially a moderate, sensorineural hearing 
loss with the exception of being moderately severe at [1000 
Hertz]."  The examiner further remarked:

The entrance exam testing in 1964 
revealed hearing to be within normal 
limits with the exception of a mild loss 
at 1K Hz in the right ear.  These 
thresholds indicate that hearing was 
adequate for communication purposes and 
would receive a normal rating by our 
compensation standards.  Given the 
history of his military service and his 
post-military activities, it is more 
likely than not that the sensorineural 
hearing loss is due to multiple noise 
exposure over the 4 year period.  The 
examiner cannot comment with certainty 
that the hearing loss worsened during the 
military since there is not any 
additional documentation but his comment 
that he had difficulty hearing the radio 
commands would support this.  The 
examiner concurs with Dr. Vernick as to 
the most likely etiology of the hearing 
loss being due to military noise 
exposure.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306 (2003).

Hearing loss disability is defined at 38 C.F.R. § 3.385 
(2003), which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  Id.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107 (West 
2002).  

The veteran is competent to provide evidence of noise 
exposure during service and can credibly do so when the 
record does not contain evidence to the contrary.  The 
veteran's DD-214 indicates that he was in the Navy.  He 
received the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal with Device 1960.  His military 
occupational specialty (MOS) was quartermaster and his last 
duty assignment was on the USS Stone County (LST-1141).  The 
evidence establishes that the veteran served in Vietnam 
during a period of war.  Further, he reported being on 
various ships with an occupational specialty likely to result 
in noise exposure.  Therefore, the veteran's assertions that 
he experienced acoustic trauma during service are accepted.  

Notwithstanding, entitlement to service connection also 
requires evidence of a current disability and a relationship 
between any such disability and the noise exposure during 
service.

The medical evidence clearly establishes that the veteran has 
a current bilateral hearing loss disability pursuant to VA 
standards.  Regarding etiology, both the June 2000 private 
opinion and the December 2002 VA opinion relate the veteran's 
current hearing loss disability to his noise exposure during 
active service.  The Board acknowledges that service medical 
records indicate a pre-existing hearing loss at 1000 Hertz in 
the right ear on enlistment.  Service medical records do not 
contain any additional audiometric testing results.  The 
December 2002 VA examiner was not able to say with certainty 
that the veteran's right ear hearing loss was aggravated 
during service, but the examiner suggested that the reported 
history supported this.  Additionally, the record does not 
establish any significant post-service noise exposure.

Consequently, the Board finds that the evidence is in 
equipoise and resolving reasonable doubt in the veteran's 
favor, his current bilateral hearing loss disability was 
incurred and/or aggravated during his active military 
service.  As such, service connection is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



